Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 1 of 25 PAGEID #: 69
                                                                                        EXHIBIT A


                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                     CASE NO. 2:19-cv-1037

S-OIL CORPORATION,

                        Defendant.


       PROPOSED FINAL JUDGMENT AS TO DEFENDANT S-OIL CORPORATION

        WHEREAS Plaintiff, United States of America, filed its Complaint on March 20, 2019,

the United States and Defendant S-Oil Corporation (“S-Oil”), by their respective attorneys, have

consented to the entry of this Final Judgment without trial or adjudication of any issue of fact or

law;

        WHEREAS, on such date as may be determined by the Court, S-Oil will plead guilty

pursuant to Fed. R. Crim. P. 11(c)(1)(C) (the “Plea Agreement”) to Count One of a Superseding

Indictment filed in the Southern District of Ohio (the “Criminal Action”) that alleges a violation

of Section 1 of the Sherman Act, 15 U.S.C. § 1, relating to the same events giving rise to the

allegations described in the Complaint;

        WHEREAS, this Final Judgment does not constitute any evidence against or admission

by any party regarding any issue of fact or law;

        NOW, THEREFORE, before the taking of any testimony and without trial or final

adjudication of any issue of fact or law herein, and upon consent of the parties hereto, it is hereby

ORDERED, ADJUDGED, AND DECREED:


                                                   1
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 2 of 25 PAGEID #: 70
                                                                                        EXHIBIT A


                                       I.      JURISDICTION

       This Court has jurisdiction of the subject matter of this action and each of the parties

consenting hereto. The Complaint states a claim upon which relief may be granted to the United

States against S-Oil under Section 1 of the Sherman Act, 15 U.S.C. §1.

                                 II.           APPLICABILITY

       This Final Judgment applies to S-Oil, as defined above, and all other persons in active

concert or participation with any of them who receive actual notice of this Final Judgment by

personal service or otherwise.

                                        III.    PAYMENT

       S-Oil shall pay to the United States within ten (10) business days of the entry of this Final

Judgment the amount of twelve million, nine hundred and eighty thousand dollars ($12,980,000),

less the amount paid (excluding any interest) pursuant to the settlement agreement attached

hereto as Attachment 1, to satisfy all civil antitrust claims alleged against S-Oil by the United

States in the Complaint. Payment of the amount ordered hereby shall be made by wire transfer

of funds or cashier’s check. If the payment is made by wire transfer, S-Oil shall contact Janie

Ingalls of the Antitrust Division’s Antitrust Documents Group at (202) 514-2481 for instructions

before making the transfer. If the payment is made by cashier’s check, the check shall be made

payable to the United States Department of Justice and delivered to: Janie Ingalls, United States

Department of Justice Antitrust Division, Antitrust Documents Group, 450 5th Street, NW, Suite

1024, Washington, D.C. 20530. In the event of a default in payment, interest at the rate of

eighteen (18) percent per annum shall accrue thereon from the date of default to the date of

payment.




                                                   2
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 3 of 25 PAGEID #: 71
                                                                                        EXHIBIT A


                                   IV.    COOPERATION

       S-Oil shall cooperate fully with the United States regarding any matter about which S-Oil

has knowledge or information relating to any ongoing civil investigation, litigation, or other

proceeding arising out of any ongoing federal investigation of the subject matter discussed in the

Complaint (hereinafter, any such investigation, litigation, or proceeding shall be referred to as a

“Civil Federal Proceeding”).

       The United States agrees that any cooperation provided in connection with the Plea

Agreement and/or pursuant to the settlement agreement attached hereto as Attachment 1 will be

considered cooperation for purposes of this Final Judgment, and the United States will use its

reasonable best efforts, where appropriate, to coordinate any requests for cooperation in

connection with the Civil Federal Proceeding with requests for cooperation in connection with the

Plea Agreement and the settlement agreement attached hereto as Attachment 1, so as to avoid

unnecessary duplication and expense.

       S-Oil’s cooperation shall include, but not be limited to, the following:

   (a) Upon request, completely and truthfully disclosing and producing, to the offices of the

       United States and at no expense to the United States, copies of all non-privileged

       information, documents, materials, and records in its possession (and for any foreign-

       language information, documents, materials, or records, copies must be produced with an

       English translation), regardless of their geographic location, about which the United

       States may inquire in connection with any Civil Federal Proceeding, including but not

       limited to all information about activities of S-Oil and present and former officers,

       directors, employees, and agents of S-Oil;

   (b) Making available in the United States, at no expense to the United States, its present

       officers, directors, employees, and agents to provide information and/or testimony as
                                                 3
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 4 of 25 PAGEID #: 72
                                                                                         EXHIBIT A


       requested by the United States in connection with any Civil Federal Proceeding,

       including the provision of testimony in trial and other judicial proceedings, as well as

       interviews with law enforcement authorities, consistent with the rights and privileges of

       those individuals;

   (c) Using its best efforts to make available in the United States, at no expense to the United

       States, its former officers, directors, employees, and agents to provide information and/or

       testimony as requested by the United States in connection with any Civil Federal

       Proceeding, including the provision of testimony in trial and other judicial proceedings, as

       well as interviews with law enforcement authorities, consistent with the rights and

       privileges of those individuals;

   (d) Providing testimony or information necessary to identify or establish the original

       location, authenticity, or other basis for admission into evidence of documents or physical

       evidence produced by S-Oil in any Civil Federal Proceeding as requested by the United

       States; and

   (e) Completely and truthfully responding to all other inquiries of the United States in

       connection with any Civil Federal Proceeding.

       However, notwithstanding any provision of this Final Judgment, S-Oil is not required to:

(1) request of its current or former officers, directors, employees, or agents that they forgo

seeking the advice of an attorney nor that they act contrary to that advice; (2) take any action

against its officers, directors, employees, or agents for following their attorney’s advice; or (3)

waive any claim of privilege or work product protection.

       The obligations of S-Oil to cooperate fully with the United States as described in this

Section shall cease upon the conclusion of all Civil Federal Proceedings (which may include



                                                  4
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 5 of 25 PAGEID #: 73
                                                                                       EXHIBIT A


Civil Federal Proceedings related to the conduct of third parties), including exhaustion of all

appeals or expiration of time for all appeals of any Court ruling in each such Civil Federal

Proceeding, at which point the United States will provide written notice to S-Oil that its

obligations under this Section have expired.

                       V.       ANTITRUST COMPLIANCE PROGRAM

       A.      Within thirty (30) days after entry of this Final Judgment, S-Oil shall appoint an

Antitrust Compliance Officer and identify to the United States his or her name, business address,

telephone number, and email address. Within forty-five (45) days of a vacancy in the Antitrust

Compliance Officer position, S-Oil shall appoint a replacement, and shall identify to the United

States the Antitrust Compliance Officer’s name, business address, telephone number, and email

address. S-Oil’s initial or replacement appointment of an Antitrust Compliance Officer is subject

to the approval of the United States, in its sole discretion.

       B.      The Antitrust Compliance Officer shall institute an antitrust compliance program

for the company’s employees and directors with responsibility for bidding for any contract with

the United States. The antitrust compliance program shall provide at least two hours of training

annually on the antitrust laws of the United States, such training to be delivered by an attorney

with relevant experience in the field of United States antitrust law.

       C.      Each Antitrust Compliance Officer shall obtain, within six months after entry of

this Final Judgment, and on an annual basis thereafter, on or before each anniversary of the entry

of this Final Judgment, from each person subject to Paragraph V.B of this Final Judgment, and

thereafter maintaining, a certification that each such person has received the required two hours

of annual antitrust training.




                                                   5
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 6 of 25 PAGEID #: 74
                                                                                        EXHIBIT A


       D.       Each Antitrust Compliance Officer shall communicate annually to all employees

that they may disclose to the Antitrust Compliance Officer, without reprisal, information

concerning any potential violation of the United States antitrust laws.

       E.       Each Antitrust Compliance Offer shall provide to the United States within six

months after entry of this Final Judgment, and on an annual basis thereafter, on or before each

anniversary of the entry of this Final Judgment, a written statement as to the fact and manner of

S-Oil’s compliance with Section V of this Final Judgment.

                       VI.         RETENTION OF JURISDICTION

       This Court retains jurisdiction to enable any of the parties to this Final Judgment to apply

to this Court at any time for further orders and directions as may be necessary or appropriate to

carry out or construe this Final Judgment, to modify or terminate any of its provisions, to enforce

compliance, and to punish violations of its provisions.

                    VII.     ENFORCEMENT OF FINAL JUDGMENT

       A.       The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. S-Oil agrees

that in any civil contempt action, any motion to show cause, or any similar action brought by the

United States regarding an alleged violation of this Final Judgment, the United States may

establish a violation of the decree and the appropriateness of any remedy therefor by a

preponderance of the evidence, and S-Oil waives any argument that a different standard of proof

should apply.

       B.       The Final Judgment should be interpreted to give full effect to the procompetitive

purposes of the antitrust laws and to restore all competition the United States alleged was harmed

by the challenged conduct. S-Oil agrees that they may be held in contempt of, and that the Court

may enforce, any provision of this Final Judgment that, as interpreted by the Court in light of

                                                  6
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 7 of 25 PAGEID #: 75
                                                                                         EXHIBIT A


these procompetitive principles and applying ordinary tools of interpretation, is stated

specifically and in reasonable detail, whether or not it is clear and unambiguous on its face. In

any such interpretation, the terms of this Final Judgment should not be construed against either

party as the drafter.

        C.      In any enforcement proceeding in which the Court finds that S-Oil has violated

this Final Judgment, the United States may apply to the Court for a one-time extension of this

Final Judgment, together with such other relief as may be appropriate. In connection with any

successful effort by the United States to enforce this Final Judgment against S-Oil, whether

litigated or resolved prior to litigation, S-Oil agrees to reimburse the United States for the fees

and expenses of its attorneys, as well as any other costs including experts’ fees, incurred in

connection with that enforcement effort, including in the investigation of the potential violation.

                        VIII.   EXPIRATION OF FINAL JUDGMENT

        Unless this Court grants an extension, this Final Judgment shall expire seven (7) years from

the date of its entry, except that after five (5) years from the date of its entry, this Final Judgment

may be terminated upon notice by the United States to the Court and S-Oil that the continuation

of the Final Judgment no longer is necessary or in the public interest.

                        IX.     PUBLIC INTEREST DETERMINATION

        Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including making

copies available to the public of this Final Judgment, the Competitive Impact Statement, and any




                                                  7
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 8 of 25 PAGEID #: 76
                                                                                         EXHIBIT A


comments thereon and the United States’ responses to comments. Based upon the record before

the Court, which includes the Competitive Impact Statement and any comments and response to

comments filed with the Court, entry of this Final Judgment is in the public interest.



DATED: _____________________



                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




                                                 8
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 9 of 25 PAGEID #: 77




        ATTACHMENT 1
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 10 of 25 PAGEID #: 78



                                  SETTLEMENT AGREEMENT

             This Settlement Agreement (“Agreement”) is entered into among the United

   States of America, acting through the Civil Division of the United States Department of

   Justice and the United States Attorney’s Office for the Southern District of Ohio, on

   behalf of the Defense Logistics Agency (“DLA”) and the Army and Air Force Exchange

   Service (“AAFES”) (collectively the “United States”), S-Oil Corporation (“S-Oil”), and

   Relator                    (hereafter collectively referred to as “the Parties”), through their

   authorized representatives.

                                            RECITALS

             A.     S-Oil is a South Korea-based energy company that produces various

   petroleum products that it sells to South Korean and international customers, including

   the United States Department of Defense (“DoD”).

             B.     On February 28, 2018, Relator, a resident and citizen of South Korea, filed

   a qui tam action in the United States District Court for the Southern District of Ohio

   captioned United States ex rel.       v. GS Caltex, et al., Civil Action No.               ,

   pursuant to the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730(b) (the

   “Civil FCA Action”). Relator contends that S-Oil conspired with other South Korean

   entities to rig bids on DoD contracts to supply fuel to U.S. military bases throughout

   South Korea beginning in 2008 and continuing until 2016, including DLA Post, Camps,

   and Stations (PC&S) contracts executed in 2009 and 2013.

             C.     On such date as may be determined by the Court, S-Oil will plead guilty

   pursuant to Fed. R. Crim. P. 11(c)(1)(C) (the “Plea Agreement”) to Count One of a

   Superseding Indictment filed in United States v. S-Oil Corp., Criminal Action No. 2:18
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 11 of 25 PAGEID #: 79



   Cr. 152 (S.D. Ohio) (the “Criminal Action”) that will allege that S-Oil participated in a

   combination and conspiracy beginning at least in or around November or December 2008

   and continuing until at least in or around October 2016, to suppress and eliminate

   competition on certain contracts solicited by the DoD to supply fuel to numerous U.S.

   Army, Navy, Marine, and Air Force installations in South Korea, including PC&S

   contracts, in violation of the Sherman Antitrust Act, 15 U.S.C. § 1.

           D.      S-Oil will execute a Stipulation with the Antitrust Division of the United

   States Department of Justice in which S-Oil will consent to the entry of a Final Judgment

   to be filed in United States v. S-Oil Corp., Civil Action No. [to be assigned] (S.D. Ohio)

   (the “Civil Antitrust Action”) that will settle any and all civil antitrust claims of the

   United States against S-Oil arising from any act or offense committed before the date of

   the Stipulation that was undertaken in furtherance of an attempted or completed antitrust

   conspiracy involving PC&S and/or AAFES fuel supply contracts with the U.S. military in

   South Korea during the period 2005 through 2016.

           E.      The United States contends that it has certain civil claims against S-Oil

   arising from the conduct described in the Plea Agreement in the Criminal Action and in

   the Stipulation in the Civil Antitrust Action, as well as the conduct, actions, and claims

   alleged by Relator in the Civil FCA Action. The conduct referenced in this Paragraph is

   referred to below as the Covered Conduct.

           F.      With the exception of any admissions that are made by S-Oil in

   connection with the Plea Agreement in the Criminal Action, this Settlement Agreement is

   neither an admission of liability by S-Oil nor a concession by the United States that its

   claims are not well founded.




                                                  2
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 12 of 25 PAGEID #: 80




          To avoid the delay, uncertainty, inconvenience, and expense of protracted

   litigation of the above claims, and in consideration of the mutual promises and

   obligations of this Settlement Agreement, the Parties agree and covenant as follows:

                                 TERMS AND CONDITIONS

          1.a.    S-Oil agrees to pay to the United States $12,980,000 (the “FCA

   Settlement Amount”), of which $5,900,000 is restitution, by electronic funds transfer no

   later than ten (10) business days after the Effective Date of this Agreement pursuant to

   written instructions to be provided by the Civil Division of the Department of Justice.

          1.b.    Relator claims entitlement under 31 U.S.C. § 3730(d) to a share of the

   proceeds of this Settlement Agreement and to Relator’s reasonable expenses, attorneys’

   fees and costs. The FCA Settlement Amount does not include the Relator’s fees and

   costs, and S-Oil acknowledges that Relator retains all rights to recover such reasonable

   expenses, attorneys’ fees, and costs from S-Oil pursuant to 31 U.S.C. § 3730(d).

   Relator’s claims pursuant to 31 U.S. C. § 3730(d) regarding fees and costs will be

   addressed pursuant to a separate written agreement between S-Oil and Relator or, in the

   absence of an agreement, as may be ordered by the Court.

          1.c.    If S-Oil’s Plea Agreement in the Criminal Action is not accepted by the

   Court or the Court does not enter a Final Judgment in the Civil Antitrust Action, this

   Agreement shall be null and void at the option of either the United States or S-Oil. If

   either the United States or S-Oil exercises this option, which option shall be exercised by

   notifying all Parties, through counsel, in writing within five (5) business days of the

   Court’s decision, the Parties will not object and this Agreement will be rescinded and the




                                                 3
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 13 of 25 PAGEID #: 81



   FCA Settlement Amount shall be returned to S-Oil. If this Agreement is rescinded, S-Oil

   will not plead, argue or otherwise raise any defenses under the theories of statute of

   limitations, laches, estoppel or similar theories, to any civil or administrative claims,

   actions or proceedings arising from the Covered Conduct that are brought by the United

   States within ninety (90) calendar days of rescission, except to the extent such defenses

   were available on the day on which Relator’s qui tam complaint in the Civil FCA Action

   was filed.

          2.      Subject to the exceptions in Paragraph 4 (concerning excluded claims)

   below, and conditioned upon S-Oil’s full payment of the FCA Settlement Amount, the

   United States fully and finally releases S-Oil together with its current and former parent

   corporations; direct and indirect subsidiaries; brother or sister corporations; divisions;

   current or former corporate owners; corporate affiliates; and the corporate successors and

   assigns of any of them (the “S-Oil Released Parties”) from any civil or administrative

   monetary claim the United States has for the Covered Conduct under the False Claims

   Act, 31 U.S.C. §§ 3729-3733; the Program Fraud Civil Remedies Act, 31 U.S.C. §§

   3801-3812; Contract Disputes Act, 41 U.S.C. §§ 7101-7109; or the common law theories

   of breach of contract, payment by mistake, unjust enrichment, and fraud, or under any

   statute creating causes of action for civil damages or civil penalties which the Civil

   Division of the United States Department of Justice has authority to assert and

   compromise pursuant to 28 C.F.R. Part O, Subpart I, § 0.45(d).

          3.      Subject to the exception set forth in Paragraph 1b, and conditioned upon

   S-Oil’s full payment of the FCA Settlement Amount, Relator, for himself and for his

   heirs, successors, attorneys, agents, and assigns, fully and finally releases the S-Oil




                                                 4
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 14 of 25 PAGEID #: 82



   Released Parties, officers, directors, trustees, shareholders, employees, executives, agents

   and the successors and assigns of any of them, from (a) any civil monetary claim the

   Relator has or may have for the claims set forth in the Civil FCA Action, the Civil

   Antitrust Action, the Criminal Action, and the Covered Conduct under the False Claims

   Act, 31 U.S.C. §§ 3729-3733, up until the date of this Agreement; and (b) all liability,

   debts, contracts, covenants, promises, claims, demands, actions, causes of action, rights

   of subrogation, contribution, indemnity, damages, loss, cost or expenses whatsoever,

   whether known or unknown, fixed or contingent, in law or in equity, in contract or in tort,

   under any federal, state, or Korean statute, law, regulation or doctrine, that Relator, his

   heirs, successors, attorneys, agents, and assigns otherwise has brought or would have

   standing to bring as of the date of this Agreement, including, without limitation, any

   liability to Relator arising from or relating to the claims Relator has asserted, may assert

   or could have asserted in the Civil FCA Action, up until the date of this Agreement.

   Relator represents and warrants that he and his counsel are the exclusive owner of the

   rights, claims and causes of action herein released and none of them have previously

   assigned, reassigned, or transferred or purported to assign, reassign or transfer, through

   bankruptcy or by any other means, any or any portion of any claim, demand, action,

   cause of action, or other right released or discharged under this Agreement except

   between themselves and their counsel. Relator further represents he does not know of

   any conduct by the S-Oil Released Parties or any current or former owners, officers,

   directors, trustees, shareholders, employees, executives, agents, or affiliates of the S-Oil

   Released Parties that would constitute a violation of the False Claims Act other than the

   claims set forth in the Civil FCA Action and the Covered Conduct, and Relator




                                                 5
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 15 of 25 PAGEID #: 83



   acknowledges and agrees that his representations are a material inducement to S-Oil’s

   willingness to enter into this Agreement.

          4.      Notwithstanding the releases given in paragraphs 2 and 3 of this

   Agreement, or any other term of this Agreement, the following claims of the United

   States are specifically reserved and are not released:

                  a.      Any liability arising under Title 26, U.S. Code (Internal Revenue

                          Code);

                  b.      Any criminal liability, except to the extent detailed in the Plea

                          Agreement;

                  c.      Except as explicitly stated in this Agreement, any administrative

                          liability, including the suspension and debarment rights of any

                          federal agency;

                  d.      Any liability to the United States (or its agencies) for any conduct

                          other than the Covered Conduct;

                  e.      Any liability based upon obligations created by this Agreement;

                  f.      Any liability of individuals;

                  g.      Any liability for express or implied warranty claims or other

                          claims for defective or deficient products or services, including

                          quality of goods and services;

                  h.      Any liability for failure to deliver goods or services due; and

                  i.      Any liability for personal injury or property damage or for other

                          consequential damages arising from the Covered Conduct.




                                                6
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 16 of 25 PAGEID #: 84



          5.      Relator and his heirs, successors, attorneys, agents, and assigns shall not

   object to this Agreement but agree and confirm that this Agreement is fair, adequate, and

   reasonable under all the circumstances, pursuant to 31 U.S.C. § 3730(c)(2)(B). The

   determination of Relator’s share, if any, of the FCA Settlement Amount pursuant to 31

   U.S.C. § 3730(d) is a matter that shall be handled separately by and between the Relator

   and the United States, without any direct involvement or input from S-Oil. In connection

   with this Agreement and the Civil FCA Action, Relator, on behalf of himself and his

   heirs, successors, attorneys, agents, and assigns agrees that neither this Agreement, nor

   any intervention by the United States in the Civil FCA Action in order to dismiss the

   Civil FCA Action, nor any dismissal of the Civil FCA Action, shall waive or otherwise

   affect the ability of the United States to contend that provisions in the False Claims Act,

   including 31 U.S.C. § 3730(d)(3), bar Relator from sharing in the proceeds of this

   Agreement, except that the United States will not contend that Relator is barred from

   sharing in the proceeds of this Agreement pursuant to 31 U.S.C. § 3730(e)(4). Moreover,

   the United States and Relator, on behalf of himself and his heirs, successors, attorneys,

   agents, and assigns agree that they each retain all of their rights pursuant to the False

   Claims Act on the issue of the share percentage, if any, that Relator should receive of any

   proceeds of the settlement of his claims, and that no agreements concerning Relator share

   have been reached to date.

          6.      S-Oil waives and shall not assert any defenses S-Oil may have to any

   criminal prosecution or administrative action relating to the Covered Conduct that may be

   based in whole or in part on a contention that, under the Double Jeopardy Clause in the

   Fifth Amendment of the Constitution, or under the Excessive Fines Clause in the Eighth




                                                 7
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 17 of 25 PAGEID #: 85



   Amendment of the Constitution, this Agreement bars a remedy sought in such criminal

   prosecution or administrative action.

          7.      S-Oil fully and finally releases the United States, its agencies, officers,

   agents, employees, and servants, from any claims (including attorney’s fees, costs, and

   expenses of every kind and however denominated) that S-Oil has asserted, could have

   asserted, or may assert in the future against the United States, its agencies, officers,

   agents, employees, and servants, related to the Covered Conduct and the United States’

   investigation and prosecution thereof.

          8.      Conditioned upon Relator’s agreement herein, the S-Oil Released Parties

   fully and finally release Relator his heirs, successors, assigns, agents and attorneys (the

   “Relator Released Parties”), from (a) any civil monetary claim S-Oil has or may have

   now or in the future against the Relator Released Parties related to the claims set forth in

   the Civil FCA Action, the Civil Antitrust Action, the Criminal Action, and the Covered

   Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733, and the Relator’s

   investigation and prosecution thereof, including attorney’s fees, costs, and expenses of

   every kind and however denominated, up until the date of this Agreement; and (b) all

   liability, claims, demands, actions, or causes of action whatsoever, whether known or

   unknown, fixed or contingent, in law or in equity, in contract or in tort, under any federal,

   state, or Korean statute, law, regulation or doctrine, that the S-Oil Released Parties

   otherwise have brought or would have standing to bring as of the date of this Agreement,

   including any liability to S-Oil arising from or relating to claims the S-Oil Released

   Parties asserted or could have asserted related to the Civil FCA Action, up until the date

   of this Agreement. The S-Oil Released Parties further acknowledge and agree that these




                                                 8
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 18 of 25 PAGEID #: 86



   representations are a material inducement to Relator’s willingness to enter into this

   Agreement.

           9.     a.      Unallowable Costs Defined: All costs (as defined in the Federal

   Acquisition Regulation, 48 C.F.R. § 31.205-47) incurred by or on behalf of S-Oil, and its

   present or former officers, directors, employees, shareholders, and agents in connection

   with:

                          (1)    the matters covered by this Agreement, any related plea

                                 agreement, and any related civil antitrust agreement;

                          (2)    the United States’ audit(s) and civil and any criminal

                                 investigation(s) of the matters covered by this Agreement;

                          (3)    S-Oil’s investigation, defense, and corrective actions

                                 undertaken in response to the United States’ audit(s) and

                                 civil and any criminal investigation(s) in connection with

                                 the matters covered by this Agreement (including

                                 attorney’s fees);

                          (4)    the negotiation and performance of this Agreement, any

                                 related plea agreement, and any related civil antitrust

                                 agreement;

                          (5)    the payment S-Oil makes to the United States pursuant to

                                 this Agreement and any payments that S-Oil may make to

                                 Relator, including costs and attorneys’ fees,

   are unallowable costs for government contracting purposes (hereinafter referred to as

   Unallowable Costs).




                                                9
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 19 of 25 PAGEID #: 87



                  b.      Future Treatment of Unallowable Costs: Unallowable Costs will

   be separately determined and accounted for by S-Oil, and S-Oil shall not charge such

   Unallowable Costs directly or indirectly to any contract with the United States.

                  c.      Treatment of Unallowable Costs Previously Submitted for

   Payment: Within 90 days of the Effective Date of this Agreement, S-Oil shall identify

   and repay by adjustment to future claims for payment or otherwise any Unallowable

   Costs included in payments previously sought by S-Oil or any of its subsidiaries or

   affiliates from the United States. S-Oil agrees that the United States, at a minimum, shall

   be entitled to recoup from S-Oil any overpayment plus applicable interest and penalties

   as a result of the inclusion of such Unallowable Costs on previously-submitted requests

   for payment. The United States, including the Department of Justice and/or the affected

   agencies, reserves its rights to audit, examine, or re-examine S-Oil’s books and records

   and to disagree with any calculations submitted by S-Oil or any of its subsidiaries or

   affiliates regarding any Unallowable Costs included in payments previously sought by S-

   Oil, or the effect of any such Unallowable Costs on the amount of such payments.

          10.     S-Oil agrees to cooperate fully and truthfully with the United States in

   connection with the Civil FCA Action. The Civil Division of the United States

   Department of Justice will use reasonable best efforts, where appropriate, to coordinate

   any requests for cooperation in connection with the Civil FCA Action with requests for

   cooperation in connection with the Plea Agreement in the Criminal Action and the Civil

   Antitrust Action, so as to avoid unnecessary duplication and expense. S-Oil’s ongoing,

   full, and truthful cooperation shall include, but not be limited to:

                  a.      upon request by the United States with reasonable notice,




                                                 10
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 20 of 25 PAGEID #: 88



   producing at the offices of counsel for the United States in Washington, D.C. and not at

   the expense of the United States, complete and un-redacted copies of all non-privileged

   documents related to the Covered Conduct wherever located in S-Oil’s possession,

   custody, or control, including but not limited to, reports, memoranda of interviews, and

   records concerning any investigation of the Covered Conduct that S-Oil has undertaken,

   or that has been performed by another on S-Oil’s behalf;

                  b.      upon request by the United States with reasonable notice, making

   current S-Oil directors, officers, and employees available for interviews, consistent with

   the rights and privileges of such individuals, by counsel for the United States and/or their

   investigative agents, not at the expense of the United States, in the United States or Hong

   Kong, unless another place is mutually agreed upon;

                  c.      upon request by the United States with reasonable notice, (i) using

   best efforts to assist in locating former S-Oil directors, officers, and employees identified

   by attorneys and/or investigative agents of the United States, and (ii) using best efforts to

   make any such former S-Oil directors, officers, and employees available for interviews,

   consistent with the rights and privileges of such individuals, by counsel for the United

   States and/or their investigative agents, not at the expense of the United States, in the

   United States or Hong Kong, unless another place is mutually agreed upon; and

                  d.      upon request by the United States with reasonable notice, making

   current S-Oil directors, officers, and employees available, and using best efforts to make

   former S-Oil directors, officers, employees available, to testify, consistent with the rights

   and privileges of such individuals, fully, truthfully, and under oath, without falsely

   implicating any person or withholding any information, (i) at depositions in the United




                                                11
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 21 of 25 PAGEID #: 89



   States, Hong Kong, or any other mutually agreed upon place, (ii) at trial in the United

   States, and (iii) at any other judicial proceedings wherever located related to the Civil

   FCA Action.

          11.     This Agreement is intended to be for the benefit of the Parties only.

          12.     Upon receipt of the payment of the FCA Settlement Amount described in

   Paragraph 1.a. above, the Court’s acceptance of S-Oil’s Plea Agreement in the Criminal

   Action, and the Court’s entry of a Final Judgment in the Civil Antitrust Action, the

   United States and Relator shall promptly sign and file a Joint Stipulation of Dismissal,

   with prejudice, of the claims filed against S-Oil in the Civil FCA Action, pursuant to

   Rule 41(a)(1), which dismissal shall be conditioned on the Court retaining jurisdiction

   over Relator’s claims to a relator’s share and against S-Oil for recovery of attorneys’ fees

   and costs pursuant to 31 U.S.C. §3730(d).

          13.     Except with respect to the recovery of Relator’s attorneys’ fees, expenses,

   and costs pursuant to 31 U.S.C. §3730(d) as provided for in Paragraph 1.b., each Party

   shall bear its own legal and other costs incurred in connection with this matter. The

   Parties agree that Relator and S-Oil will not seek to recover from the United States any

   costs or fees related to the preparation and performance of this Agreement.

          14.     Each party and signatory to this Agreement represents that it freely and

   voluntarily enters in to this Agreement without any degree of duress or compulsion.

          15.     This Agreement is governed by the laws of the United States. The

   exclusive jurisdiction and venue for any dispute relating to this Agreement is the United

   States District Court for the Southern District of Ohio. S-Oil agrees that the United

   States District Court for the Southern District of Ohio has jurisdiction over it for purposes




                                                12
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 22 of 25 PAGEID #: 90



   of this case. For purposes of construing this Agreement, this Agreement shall be deemed

   to have been drafted by all Parties to this Agreement and shall not, therefore, be

   construed against any Party for that reason in any subsequent dispute.

            16.   This Agreement constitutes the complete agreement between the Parties

   on the subject matter addressed herein. This Agreement may not be amended except by

   written consent of the Parties.

            17.   The undersigned counsel represent and warrant that they are fully

   authorized to execute this Agreement on behalf of the persons and entities indicated

   below.

            18.   This Agreement may be executed in counterparts, each of which

   constitutes an original and all of which constitute one and the same Agreement.

            19.   This Agreement is binding on S-Oil’s successors, transferees, heirs, and

   assigns.

            20.   This Agreement is binding on Relator’s successors, transferees, heirs, and

   assigns.

            21.   All parties consent to the United States’, S-Oil’s and Relator’s disclosure

   of this Agreement, and information about this Agreement, to the public, as permitted by

   order of the Court. This Agreement shall not be released in un-redacted form until the

   Court unseals the entire Civil FCA Action.

            22.   This Agreement is effective on the date of signature of the last signatory to

   the Agreement (Effective Date of this Agreement). Facsimiles of signatures shall

   constitute acceptable, binding signatures for purposes of this Agreement.




                                                13
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 23 of 25 PAGEID #: 91
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 24 of 25 PAGEID #: 92
Case: 2:19-cv-01037-MHW-KAJ Doc #: 6-1 Filed: 03/20/19 Page: 25 of 25 PAGEID #: 93
